Title: Joseph Gardoqui & Sons to Abigail Adams, 30 November 1781
From: Gardoqui, Joseph & Sons (business)
To: Adams, Abigail


     
      Madam
      Bilbao the 30th. Novr. 1781
     
     We beg leave to Trouble you above with duplicate of our last Respectts to you, and as have had since the very high pleasure and satisfaction of seeing with us your worthy Amable little Son Mr. Charles Adams under the Care of Major Jakson Intending boath to Returne home on Board the Armed Ship the Cicero Capt. Hugh Hill, have with the Majors advice Taken the liberty of altering your dispositions, accordingly have Instead of shipping the order you was pleased to give us on Board the Boston Packett Capt White, Embarkt the same under the Immediate care of your little Dear Son on the above Vessell the Cicero as you will see per the within Invoice and bill of loading which Request the favour of your ordering it to be Examined and if without Errors to place its ammount to our Credit In Riales 914 & 10 mrs. of Vn. We most affectionately wish that your dear little Darling may present you in full health the Articles contained in the Invoice after a safe prosperous and pleasing Passage of 30 days, which will be the highest Satisfaction to those who have the honour of subscriving with the most profound Respectts of Esteem Madam your mt. obt. hble. Serts.,
     
      Joseph Gardoqui & sons
     
    